 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   ROBERT DAVIS,                    Case No. CV 19-0863 VAP (SS)

12                   Plaintiff,       ORDER ACCEPTING FINDINGS,

13        v.                          CONCLUSIONS AND RECOMMENDATIONS

14   DR. CAMPBELL, et al.,            OF UNITED STATES MAGISTRATE

15                   Defendants.      JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Complaint, all the records and files herein and the Report and
19   Recommendation of the United States Magistrate Judge.    The time
20   for filing Objections to the Report and Recommendation has passed
21   and no Objections have been received.     Accordingly, the Court
22   accepts and adopts the findings, conclusions and recommendations
23   of the Magistrate Judge.
24   \\
25   \\
26   \\
27   \\
28   \\
 1        IT IS ORDERED that Judgment shall be entered dismissing this
 2   action with prejudice.
 3

 4        IT IS FURTHER ORDERED that the Clerk serve copies of this
 5   Order and the Judgment herein on Plaintiff at his current address
 6   of record.
 7

 8        LET JUDGMENT BE ENTERED ACCORDINGLY.
 9

10   DATED: June 14, 2019
11

12                                       VIRGINIA A. PHILLIPS
                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
